          Case 2:20-cv-02321-DJH Document 76 Filed 12/08/20 Page 1 of 3



 1       Sidney Powell (admitted pro hac vice)
         Sidney Powell PC
 2       Texas Bar No. 16209700
         (517) 763-7499
 3
         Sidney@federalappeals.com
 4
 5       Alexander Michael del Rey Kolodin, AZ Bar No. 030826
         Alexander.Kolodin@KolodinLaw.com
 6       Christopher Viskovic, AZ Bar No. 0358601
 7       CViskovic@KolodinLaw.com
         KOLODIN LAW GROUP PLLC
 8       3443 N. Central Ave. Ste. 1009
         Phoenix, AZ 85012
 9       Telephone: (602) 730-2985
10       Facsimile: (602) 801-2539

11       Attorneys for Plaintiffs
12       (Additional counsel listed on signature page)

13                          IN THE UNITED STATES DISTRICT COURT
14
                                  FOR THE DISTRICT OF ARIZONA
15
     Tyler Bowyer, Michael John Burke, Nancy
16   Cottle, Jake Hoffman, Anthony Kern,                 Case No.: 2:20-cv-02321-DJH
     Christopher M. King, James R. Lamon, Sam
17   Moorhead, Robert Montgomery, Loraine
     Pellegrino, Greg Safsten, Salvatore Luke
18   Scarmardo, Kelli Ward and Michael Ward;             PLAINTIFFS’ NOTICE OF
19                                                       LOCATION OF BRIEFING
                         Plaintiffs;                     DISTINGUISHING WARD V
     v.
20                                                       JACKSON
21   Doug Ducey, in his official capacity as
     Governor of the State of Arizona, and Katie
22   Hobbs, in her capacity as Secretary of State
     of the State of Arizona;
23
                         Defendants;
24
     Maricopa County Board of Supervisors;
25   and Adrian Fontes, in his official capacity
     as Maricopa County Recorder;
26
27                       Intervenors.

28   1
         District of Arizona admission scheduled for 12/9/2020.
       Case 2:20-cv-02321-DJH Document 76 Filed 12/08/20 Page 2 of 3



 1          At today’s hearing the Court asked several questions regarding the differences
 2   between this case and Ward v. Jackson. Given the voluminous briefing in this matter and
 3   the short timeframes, Plaintiffs respectfully submit this Notice to assist the Court in rapidly
 4   locating the portion of Plaintiffs’ briefing which deals with this question in-depth.
 5   Particularly, in Plaintiffs’ Reply to Responses in Opposition to Motion for Declaratory,
 6   Emergency, and Permanent Injunctive Relief and Memorandum in Support Thereof,
 7   Plaintiffs fully briefed the issue. See ECF No. 44 at 16:22 – 22:17.
 8

 9                                       Respectfully submitted this 8th day of December, 2020
10

11                                                                           /s/Alexander Kolodin
12                                                                           Alexander Kolodin
     Sidney Powell PC                                                 Kolodin Law Group PLLC
13   Texas Bar No. 16209700                                                 AZ Bar No. 030826
14   2911 Turtle Creek Blvd, Suite 300                             3443 N. Central Ave Ste 1009
     Dallas, Texas 75219                                                    Phoenix, AZ 85012
15
     *Application for admission pro hac vice
16   forthcoming
17   Of Counsel:
     Emily P. Newman (Virginia Bar No. 84265)
18   Julia Z. Haller (D.C. Bar No. 466921)
     Brandon Johnson (D.C. Bar No. 491730)
19
     2911 Turtle Creek Blvd. Suite 300
20   Dallas, Texas 75219
21   *Application for admission pro hac vice Forthcoming
22   L. Lin Wood (Georgia Bar No. 774588)
     L. LIN WOOD, P.C.
23   P.O. Box 52584
     Atlanta, GA 30305-0584
24   Telephone: (404) 891-1402
25   Howard Kleinhendler (New York Bar No. 2657120)
     Howard Kleinhendler Esquire
26   369 Lexington Ave. 12th Floor
     New York, New York 10017
27   (917) 793-1188
     howard@kleinhendler.com
28


                                                   -2-
       Case 2:20-cv-02321-DJH Document 76 Filed 12/08/20 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on December 8th, 2020, I electronically transmitted the
 3   foregoing document to the Clerk’s Office using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to the CM/ECF registrants on record.
 5

 6   By: /s/ Chris Viskovic
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                 -3-
